  4:19-cv-03103-JMG-CRZ Doc # 42 Filed: 07/31/20 Page 1 of 1 - Page ID # 132




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

LEGAL AID OF NEBRASKA, INC.,

                   Plaintiff,                                 4:19CV3103

     vs.
                                                                ORDER
AMAZON.COM, INC.,

                   Defendant.


     After conferring with the parties,

     IT IS ORDERED:

     1)     The deposition deadline, including but not limited to depositions for oral
            testimony only under Rule 45, is extended to September 8, 2020.

     2)     The deadline for filing dispositive motions addressing Defendant
            Amazon’s legal duty to Plaintiff Legal Aid is October 8, 2020. Any party
            opposing such dispositive motion, if any, shall have thirty (30) days after
            the motion is filed to file a responsive brief. The moving party’s reply brief,
            if any, shall be filed fourteen (14) days after the response brief.

     3)     The status conference scheduled for September 8, 2020 is cancelled.

     4)     The parties shall promptly confer and endeavor to schedule mediation, the
            goal being to complete that process on or before mid-September. If
            mediation cannot be scheduled before mid-September, the parties should
            consider requesting an extension of the October 8, 2020 summary
            judgment deadline to afford an opportunity for settlement before investing
            in dispositive motion practice.

     5)     The clerk shall set in internal case management deadline of October 8,
            2020.

     Dated this 31st day of July, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
